DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II in the reply filed on 6/25/2021 is acknowledged.
Claims 1-12, 15-22 are pending. Claims 13-14 have been cancelled. 
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2021.
The following rejections are newly applied as necessitated by amendment.
This action for claims 12 and 15-22 are set forth below.
Withdrawn Rejection
The 35 USC 102 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. (US Patent Application Publication 2006/0292617 December 28, 2006).
With regard to claims 12 and 20, Neely et al. teaches a method comprising a step of FRET to detect point mutations in  miRNA (para 9, 49. 65. 131-134).  Neely teaches that 2 or more probes can be used such that one is labeled with an acceptor and one a donor and as these are probes they would be complementary to target nucleotides (para 65).  As the probes are distinct they would bind to separate regions of a target.  Neely et al. teaches that the miRNA is bound to a chip with a tail  (para 116 and 125 and 136) 
 	With regard to claim 15, Neely et al. teaches detection and full hybridization of the probes to the target (example 3) and as such the sample comprises a polynucleotide that is identical to the one to be detected from the probe.  
  	With regard to Claim 16, Neely et al teaches a method wherein the biological sample isolated cells and RNA (para 59).  
 	With regard to claim 17, Neely et al. teaches single molecule FRE detection wherein the singling is based upon the amount of the presence of the polynucleotide of interest (para 52-54).  
 With regard to claim 18, Neely et al. teaches a method comprising a step of FRET to detect point mutations in  miRNA (para 9, 49. 65. 131-134).  Neely teaches that 2 or more probes can be used such that one is labeled with an acceptor and one a donor and as these are probes they would be 
With regard to claims 21-22, Neely et al. teaches that the probes are contiguous or they may have one, two or more nucleotides between (para 71).  
With regard to Claim 19, Neely et al. teaches a method comprising a step of FRET to detect point mutations in  miRNA (para 9, 49. 65. 131-134).  Neely teaches that 2 or more probes can be used such that one is labeled with an acceptor and one a donor and as these are probes they would be complementary to target nucleotides (para 65).  As the probes are distinct they would bind to separate regions of a target.  Neely et al. teaches that the miRNA is bound to a chip with a tail  (para 116 and 125 and 136).  Neely et al. teaches that the support can be used in hybridization assays and therefore would include a washing step (para 122-124, 126-128). 

 				Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634